MERRILL, Justice.
The Personnel Board for Mobile County filed a declaratory judgment proceeding against the City of Mobile, seeking to have Act No. 2441, Acts of Alabama, 1971, Vol. V, p. 3903, relating to the Chief of Police of the City of Mobile, declared unconstitutional.
The trial court, on May 1, 1975, declared the Act constitutional and valid. The Personnel Board appealed.
' The essential part of Act No. 2441 consisted of one paragraph and on October 10, 1975, the legislature amended Act No. 2441 by rewriting the single paragraph in such a manner as to settle the controversy in the instant suit so that it would not now matter whether the original Act were valid or not. The question has become moot and the appeal is due to be dismissed for that reason.
Appeal dismissed.
HEFLIN, C. J., and MADDOX, JONES and SHORES, JJ., concur.